Citation Nr: 1739017	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-31 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



ATTORNEY FOR THE BOARD

S. Krunic, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from February 1977 to January 1980 and in the United States Navy from September 1982 to October 1983. A September 2013 administrative decision determined that the Veteran's second period of active service from September 1982 to October 1983 constituted honorable service for the purposes of entitlement to Department of Veterans Affairs (VA) compensation. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the VA Regional Office (RO) in San Diego, California.  Jurisdiction over the claim is currently held by the RO in Chicago, Illinois. 

In a final, unappealed February 2002 rating decision, the Chicago RO denied the claim for entitlement to service connection for PTSD, in pertinent part, because the Veteran failed to report for a VA examination and the medical evidence of record did not reveal that the Veteran was diagnosed as having PTSD.  The evidence received since that decision is both new and material insofar as it relates to a previously unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See October 2010 VA examination; August 2016 medical statement from Dr.A.K. (initials used to protect privacy).  Thus, the Board finds that the claim for entitlement to PTSD is reopened.  38 C.F.R. § 3.156(a).

The issue on appeal was originally adjudicated by the RO as entitlement to service connection for major depression.  However, during the appeal period, the Veteran submitted a petition to reopen the previously denied claim for entitlement to service connection for PTSD.  As such, the Board has recharacterized the claim to consider all psychiatric disorders, to include PTSD, to more accurately reflect the nature of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6  (2009) (holding that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).
This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Additional VA treatment records have been associated with VBMS since the April 2017 Supplemental Statement of the Case (SSOC) which the RO will have the opportunity to review upon remand.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In a February 2002 rating decision, the Chicago RO denied service connection for PTSD.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal that determination.  There was also no new and material evidence received within one year of that determination. 

2. The evidence received since the February 2002 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision denying service connection for PTSD is final. 38 U.S.C.A. § 7105  (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156  (a) (2016).
ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for PTSD is granted.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

The Veteran was afforded a VA examination in October 2010 at which time he was assessed as having depressive disorder NOS and by history substance induced mood disorder, heroin abuse, alcohol dependence, cocaine dependence, and exhibitionism according to DSM-IV criteria.  The examiner opined that depressive disorder is likely the result of multiple years of substance dependence rather than his military service and, therefore, it is less likely as not that the Veteran's current psychiatric difficulties are related to military service.  However, the basis for that opinion is unclear as the examiner provided no supporting rationale.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105   (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  In addition, the examiner did not discuss pertinent service treatment records documenting diagnoses such as sexual deviant behavior, poor impulse control, and situational adjustment disorder with depressed mood.  In addition, the Veteran's VA treatment reports reflect additional psychiatric diagnoses rendered during the appeal period, including bipolar disorder.  See e.g., November 2016 VA treatment record; February 2017 active problem list.  Finally, a mental disorder diagnosis must conform to the DSM-5 for claims received by or pending before the AOJ on or after August 4, 2014.  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  Because this case was certified to the Board in April 2017, the examination must be conducted in accordance with the DSM-5.   In light of the foregoing, the Board finds that an additional VA examination and medical opinion are required to determine the nature and etiology of any psychiatric disorder that may be present.  

Moreover, the Veteran claims that he has PTSD related to service, but he has not provided sufficient details regarding his alleged in-service stressors.  In a February 2011 written submission, the Veteran reported that during the spring of 1977, he blacked out after a tanker he was driving had overturned into a ditch.  In addition, the Veteran reported feeling fear whenever he delivered fuel to the guard post along the Korean DMZ and the Korean soldiers would shine bright lights and lock and load their guns pointing at his truck.   In his August 2016 medical statement, Dr. A.K. indicated that the Veteran endorsed many signs and symptoms of PTSD based on his account of being "gang-raped" during service in August 1977 by several fellow soldiers in a hotel room, outside of Camp Casey, Korea.  The physician further stated the Veteran's history of "'semi-public' masturbatory episodes" are the result of dissociative states which are sometimes part of PTSD.  Although the Veteran did not complete and submit the PTSD stressor questionnaire that was enclosed with the July 2012 VCAA notice letter, the Veteran should be afforded another opportunity to provide details of his in-service stressors.   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any psychiatric disorders, to include PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  The AOJ should send the Veteran a VCAA notice letter pertaining to military personal trauma and enclose VA Form 21-0781 (statement in support of claim for service connection for PTSD) and 21-0781a (statement in support of claim for service connection for PTSD secondary to personal assault) and request that he provide the specific details about the claimed stressors associated with PTSD.  

3.  After completing the foregoing development, provide the Veteran with a VA examination to determine the etiology of any current psychiatric disorder that may be present, to include PTSD.  The examiner must elicit from the Veteran a history of his psychiatric symptoms, to include whether he experienced any symptoms during service.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, the October 2010 VA examination, and lay statements. 

The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation.

For each disorder identified other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, to include any symptomatology therein.

With respect to PTSD, the AOJ must provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. The examiner should first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied under DSM-5 criteria.  If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptomatology and any verified in-service stressor(s).   The examiner should also opine as to whether there is sufficient evidence of behavior changes, including substance abuse and depressive behavior, in response to the claimed in-service sexual assault, which would provide the necessary credible supporting evidence of its occurrence.

In rendering the medical opinion, the VA examiner should consider the Veteran's August 1983 service treatment records showing diagnoses of sexually deviant behavior and poor impulse control; the September 1983 service treatment record showing a diagnosis of adjustment disorder with depressed mood; the October 1983 report of medical examination at separation noting situational adjustment disorder with depressed mood resolved; and Dr. A.K.'s August 2016 medical statement that the Veteran exhibits signs of PTSD related to being "gang-raped" during service and that the Veteran's "'semi-public' masturbatory episodes" are the result of dissociation which is sometimes part of PTSD. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


